Title: General Orders, 22 August 1779
From: Washington, George
To: 


        
          Head-Quarters Moores House [West Point]Sunday Augt 22nd 1779.
          Parole Belgrade—  C. Signs Bethlehem Buda.
        
        The General Court Martial whereof Coll Stewart is President to sit tomorrow morning nine ôclock at the usual place—The General has the pleasure to inform the army that on the night of the 18th instant, Major Lee at the head of a party composed of his own Corps and detachments from the Virginia and Maryland lines surprized the Garrison of Powle’s Hook and brought off a considerable number of Prisoners with very little loss on our side; The Enterprise was executed with a distinguished degree of Address, Activity and Bravery and does great honor to Major Lee and to all the officers and men under his command who are requested to accept the General’s warmest thanks.
        For this day and during the present spell of wet weather the whole army is to be supplied with full rations of rum.
        The officers will be particularly attentive that the men use every precaution for the preservation of their arms and ammunition and will carefully inspect them in the intervals of fair weather.
        At a division General Court-Martial the 14th instant Colonel Wood President, Lieutenant Roger Triplet of the 2nd Virginia State regiment was tried for “Appearing on the brigade parade the 5th instant and taking charge of a Platoon when so drunk as to be incapable of doing his duty.”
        The Court are of opinion that Lieutenant Triplet is guilty of the charge exhibited against him being a breach of the 5th Article of the 13th Section of the Articles of War and sentence him to be cashiered.
        The Commander in Chief approves the sentence; but sincerely laments that any officer should not have more regard for his character and the duties of his station than to suffer himself to be betrayed into

a situation, which is so injurious to the one and which incapacitates him so intirely for the other.
      